Title: To Thomas Jefferson from Thomas Seymour, 20 November 1804
From: Seymour, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Connt—Hartford Novr. 20th 1804
                  
                  if I thot that a Man of some merit & abilities might not with propiety, let his pretentions to office be known, without leting down his own character, or wounding the feelings or delicacy of those, whose patronage, he sollicits; it would give me much regret to trouble you upon such a Subject, amid the presure of more important Concerns.—in myne of the 25th. of May last, I ventured to state to you some pretentions to an appointment—if they were recd it is unnecessary to repeat them.—
                  the intollerant and alarming Spirit of the predominant party in Connecticut, visible in every step, ever since the last presidential election, and more recently in our Legislature, towards the genl Government, its administration & Freinds, is too notorious to require a detail—perhaps no one has, more caeselessly, felt its malignant effects, than myself; of which Sir, you may have been apprized.—
                  Should any changes & appointments be contemplated in this quarter, as is beleived, especially, on the ground of abating opposition to the measures of Government, apparent in those, holding Offices under it, as well as, from the privations inflicted here, on its Freinds, I can only request to be remembered—
                  permit me Sir, most cordially to congratulate you, & our happy Country, upon the late success of our Friends in Massachusets & Ne. Hampshire.—may its benign influence be soon shed on this Section of the Union, so as to dispel the cloud of delusion, in which it hath been so long, involved.
                  with the highest consideration, esteem & regiurd, I am your affectionate & obt Servt
                  
                     Thos Seymour 
                     
                  
               